             Case 3:18-cv-00104-WGC Document 190 Filed 12/28/20 Page 1 of 2




 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 7

 8 NO. 8 MINE, LLC,                                                 3:18-cv-00104-WGC

 9           Plaintiff,                                                    ORDER

10 v.                                                                  Re: ECF No. 188

11 THE ELJEN GROUP, LLC, et al.,

12           Defendants.

13
             Mitchell Posin, Esq., who is counsel for Plaintiff No. 8 Mine, LLC, and Counter
14
     Defendant/Third Party Defendant David Tackett, has filed a motion to withdraw as counsel for
15
     No. 8 Mine, LLC, and David Tackett. (ECF No. 188.)
16
            Mr. Posin did not file a proof of service indicating that he served the motion to withdraw
17
     on his client, as is required under Local Rule IA 11-6(b). Moreover, under the Local Rule, Plaintiff
18
     No. 8 Mine, LLC, and Counter Defendant/Third Party Defendant David Tackett, have fourteen
19
     (14) days from the time the motion was served to file a response, if they so desire.
20
            Before the court will consider Mr. Posin's motion to withdraw (ECF No. 188), Mr. Posin
21
     shall serve the motion to withdraw (ECF No. 188) as well as a copy of this Order on Plaintiff No. 8
22
     Mine, LLC, and Counter Defendant/Third Party Defendant David Tackett, and file a proof of
23
     service with the court. LR IA 11-6(b). Plaintiff No. 8 Mine, LLC, and Counter Defendant/Third
           Case 3:18-cv-00104-WGC Document 190 Filed 12/28/20 Page 2 of 2




 1 Party Defendant David Tackett, will then have fourteen (14) days to file a response to the motion

 2 to withdraw (ECF No. 188), if they so desire.

 3        IT IS SO ORDERED.

 4        DATED: December 28, 2020.

 5                                                         _________________________________
                                                           William G. Cobb
 6                                                         United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
